Exhibit 10.3

 

AMENDMENT NO. 1

TO

INVESTOR RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1, dated as of April 3, 2018 (this “Amendment”), to that
certain Investor Rights Agreement, dated as of June 10, 2016 (the “Agreement”),
by and between FlexShopper, Inc., a Delaware corporation (the “Company”), the
Management Stockholders and the investors listed on the signature pages thereto
(the “Investors”). Defined terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Agreement.

 

RECITALS

 

WHEREAS, pursuant to that certain Amendment No. 6 to Credit Agreement, dated as
of the date hereof, between FlexShopper 2, LLC and WE 2014-1, LLC (the
“Lender”), the Company is granting to the Lender or its designees warrants (the
“Warrants”) to purchase up to 175,000 shares of Common Stock;

 

WHEREAS, the undersigned Investors collectively constitute Investor Parties
holding a majority of the Registrable Securities held by all Investor Parties
(the “Required Holders”) mandated by the Agreement, together with the Company,
to amend its terms and bind all Parties thereto; and

 

WHEREAS, the Required Holders and the Company wish to amend the Agreement to
clarify that the issuance by the Company of the Warrants are Permitted Issuances
for purposes of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

SECTION 1. Amendments to the Agreement. Pursuant to Section 4.1 of the
Agreement, the Required Holders and the Company hereby amend the Agreement as
follows:

 

(a) Section 1.1 of the Agreement is hereby amended to include the following
defined term in the appropriate alphabetical position:

 

“Warrants” means the warrants to purchase Common Stock issued by the Company to
WE 2014-1, LLC or its designees pursuant to Amendment No. 6 to Credit Agreement,
dated as of April 3, 2018, between FlexShopper 2, LLC and WE 2014-1, LLC.

 

(b) Clause number 7 of the definition of “Permitted Issuance” in Section 1.1 of
the Agreement is hereby amended and restated to read in its entirety as follows:

 

(7) in connection with any private placement of the Warrants or warrants to
purchase Capital Stock to lenders or other institutional investors (excluding
the Company’s stockholders) in any arm’s length transaction approved by the
Board in which such lenders or investors provide debt financing to the Company
or any Company Subsidiary.

 



 

 

 

(c) Except as expressly set forth herein, this Amendment shall not be deemed to
be a waiver, amendment or modification of any provisions of the Agreement, or of
any right, power or remedy of the Parties, or constitute a waiver, amendment or
modification of any provision of the Agreement (except to the extent herein set
forth), or any other document, instrument and/or agreement executed or delivered
in connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder, all of which
(except as specified herein) remain in full force and effect.

 

SECTION 2. Amendment and Modification. No term of this Amendment may be amended
or modified without the prior written consent of the Company and the Required
Holders. No provision of this Amendment may be waived except in a writing
executed and delivered by the Party against whom such waiver is sought to be
enforced. Any amendment or waiver effected in accordance with this Section 2
shall be binding upon the Investor Parties and the Company.

 

SECTION 3. Severability. If any provision of this Amendment or the application
of any such provision to any Person or circumstance shall be declared by any
court of competent jurisdiction to be invalid, illegal, void or unenforceable in
any respect, all other provisions of this Amendment, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner.

 

SECTION 4. Governing Law; CONSENT TO JURISDICTION. This Amendment and any Action
or dispute arising under or related in any way to this Amendment, the
relationship of the Parties, the transactions leading to this Amendment or
contemplated hereby and/or the interpretation and enforcement of the rights and
duties of the Parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the internal, substantive Laws of
the State of New York applicable to agreements entered into and to be performed
solely within such state without giving effect to the principles of conflict of
Laws thereof. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
COURTS OF THE STATE OF NEW YORK OR, TO THE EXTENT THE COURTS OF NEW YORK DO NOT
HAVE SUBJECT MATTER JURISDICTION, THE UNITED STATES DISTRICT COURT LOCATED IN
NEW YORK CITY. EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS IDENTIFIED IN THE
FOREGOING SENTENCE. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS IN NEW YORK CITY FOR
ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN
EACH OF THE FOREGOING COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT
IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION OR
PROCEEDING.

 



 2 

 

 

SECTION 5. Headings. The headings in this Amendment are for convenience of
reference only and shall not constitute a part of this Amendment, nor shall they
affect its meaning, construction or effect.

 

SECTION 6. Counterparts; Electronic Delivery. This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Amendment and
any signed agreement or instrument entered into in connection with this
Amendment, and any amendments hereto or thereto, to the extent delivered by
means of a telecopy machine or electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise (a) the use of Electronic Delivery to
deliver a signature or (b) the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery, as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense related to
lack of authenticity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 



  COMPANY:         FlexShopper, Inc.         By: /s/ Brad Bernstein   Name: 
Brad Bernstein   Title:   Chief Executive Officer           INVESTOR:         B2
FIE V LLC         By: /s/ Harin de Silva   Name: Harin de Silva   Title:
Authorized Person

 

 

Signature Page to Amendment No. 1 to Investor Rights Agreement

 



 

 